Citation Nr: 0306070	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial rating of 50 percent 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from January 1948 to January 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March and July 2001 decisions of the RO.  

The record indicates the veteran did not report for his 
hearing scheduled in October 2002 before a Member of the 
Board.  

Additional development was undertaken by the Board in October 
2002, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in areas 
such as work, family relations, and mood, due to symptoms of 
irritability, intrusive thoughts, flashbacks, and difficulty 
in adapting to stressful circumstances; total occupational 
and social impairment is not demonstrated.  

2.  The veteran's service-connected disabilities are shown 
likely to preclude him from securing and maintaining 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD have been met since the date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2002).  

3.  The criteria for a TDIU due to service-connected 
disabilities have been met since the date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statements of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examination performed to evaluate 
the severity of the service-connected PTSD.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, given the favorable action hereinbelow, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  


II.  Factual Background

The veteran's DD Form 214 indicates that he was wounded in 
action in Korea in 1951, and was awarded the Purple Heart 
Medal with Gold Star.  

A report of VA examination dated in November 2000 shows a 
diagnosis of PTSD, chronic.  A GAF (Global Assessment of 
Functioning) score of 55 was assigned, indicative of moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) 
(1994) (DSM-IV).  

The VA examiner concluded that the veteran's exposure to 
trauma in service had affected both his social and vocational 
adjustment throughout his life span.  The veteran was not 
currently working.  

In a March 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating under 
Diagnostic Code 9411, effective in March 29, 2000.  

A statement received in June 2001 from the veteran's treating 
physician reflects that the veteran had been treated for PTSD 
since 1997 and was totally disabled from it.  

A report of VA examination in June 2001 reflects a diagnosis 
of PTSD, and a GAF score of 53.  The veteran reported that he 
had been working part-time, but had problems getting along 
with others.  

In October 2001, the veteran submitted a claim for a TDIU, 
indicating that his total earned income for the past 12 
months was $7,000.  

The correspondence received from the veteran's most recent 
employer reflects that the veteran had worked for one year 
and one month in a large retail store, but left employment in 
June 2001 because he was unable to get along with several 
employees.  

The veteran underwent a VA examination in February 2003.  He 
reported having had problems for some 53 years and having 
symptoms that had gotten worse.  The veteran reported being 
more isolated, staying alone and being intolerant of other 
people.  He reported having more flashbacks, several times a 
week and difficulty with sleep.  

Reportedly, the veteran had nightmares once or twice a month 
and took medications.  The veteran reported becoming easily 
startled, being hypervigilant, and having a short temper.  

The veteran reported being hospitalized twice for psychiatric 
symptoms and suicidal ideation.  He last worked in 1987 as a 
security guard, but had to quit that job because of his 
psychiatric condition.  He reportedly had a bad temper and 
could not cope with any stress.  

The veteran reportedly lived with his wife, had a few friends 
and spent most of his time alone.  He sat around the house, 
did a few chores, walked up the road and watched television.  

Upon examination, the veteran was alert, cooperative and 
neatly dressed; he answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas.  He had no bizarre motor movements or tics.  His mood 
was tense, cooperative, and friendly; his affect was 
appropriate.  

The veteran had nightmares, flashbacks, and intrusive 
thoughts; there was no homicidal or suicidal ideation.  There 
were no delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three.  His 
memory, both remote and recent, was good.  Insight and 
judgment appeared to be adequate, as was intellectual 
capacity.  

The diagnosis on Axis I was that of PTSD.  A GAF score of 40 
was assigned, indicative of major impairment in areas such as 
work, avoiding friends, and being unable to work, according 
to the VA examiner.  

The VA examiner commented that the veteran's symptoms had 
worsened since he last saw the veteran in June 2001.  The 
veteran was more isolated, did not talk about his 
experiences; lost interest in social activities and was 
detached and estranged from others.  He had a problem with 
anger.  

It was the opinion of the VA examiner that the veteran was 
not able to obtain and maintain employment because of his 
psychiatric symptomatology.  


III.  Legal Analysis:  Evaluation of the Service-Connected 
PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is 
rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent  

In this case, the evidence shows that the veteran has been 
treated for symptoms of PTSD for several years.  A report of 
the November 2000 examination reflects moderate 
symptomatology attributed to PTSD.  The evidence of record 
also reflects that the veteran meets the criteria for PTSD in 
the DSM-IV.  

The evidence of record shows GAF scores of 55 and 53 in 
November 2000 and in June 2001, and a GAF score of 40 in 
February 2003.  This more recent GAF score is reflective of 
serious or major impairment (e.g., unable to keep a job, 
depressed man avoids friends).  

The record also reflects that the veteran had stopped working 
in 1987 as a security guard because he could not cope with 
any stress, and that he had a bad temper.  He tried working 
again later part-time for approximately one and one-half 
years at a large retail store, but then left that employment 
because he could not get along with several employees.  

Moreover, the recent medical evidence reflects that the 
veteran is still troubled with frequent intrusive thoughts 
and flashbacks, difficulty sleeping, isolation and lost 
interest in social activities.  The Board notes that the 
veteran has certain medical impairment, in addition to his 
PTSD symptomatology.  

In fact, the report of VA examination in February 2003 
indicates that the veteran's symptoms had become worse since 
his prior VA examination in June 2001.  

The Board must now consider whether a "staged" rating is 
indicated.  The veteran was reported to be totally disabled 
due to his psychiatric illness when examined by VA in 
February 2003.  

Prior to that time, the Board finds that the evidence 
reflects symptomatology that more nearly approximates that of 
severe occupational and social impairment with deficiencies 
in work, family relations, and mood, manifested by an 
inability to establish and maintain effective relationships.  

However, the evidence does not serve to establish total 
occupational or social inadaptability.  These symptoms were 
not reported:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
grossly inappropriate behavior.  

As such, the Board finds that no more than a 70 percent 
rating is warranted for PTSD since the date of the grant of 
service connection.  


IV.  Entitlement to a TDIU 

The veteran contends that he is unemployable due to his 
service-connected disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  

Total disability may/may not be permanent, and total ratings 
will not be assigned, generally, for temporary exacerbations 
or acute infectious diseases-except where specifically 
prescribed by the VA's rating schedule.  38 C.F.R. § 3.340; 
see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Where the schedular rating is less than total (i.e., less 
than 100 percent), a total disability rating for compensation 
purposes also may be assigned when the disabled person is 
unable to secure or follow a substantially gainful occupation 
without regard to advancing age as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2002).  

In this case, the following ratings are in effect for 
service-connected disabilities:  PTSD, 70 percent; scar due 
to shrapnel wound of the right knee, noncompensable; and 
forehead scar, noncompensable.  

The combined rating for the veteran's service-connected 
disabilities is 70 percent, which does make him eligible for 
a total compensation rating based on unemployability.  
38 C.F.R. § 4.16(a).  

Accordingly, based on a review of the evidentiary picture in 
its entirety, the Board finds that the veteran is entitled to 
a total rating upon a showing that he was unable to obtain or 
retain substantially gainful employment due to his service-
connected disability.  This rating should be assigned 
effective since the date of the grant of service connection.  
See 38 C.F.R. § 4.16(b).  

The record shows that the veteran had worked part-time at a 
large retail company for approximately one and one-half years 
until June 2001, when he left that employment.  The 
statements received from the veteran's private physicians 
reflect that he was totally disabled at that time.  

The report of VA examination in February 2003 indicates that 
the veteran's PTSD symptomatology had worsened since his 
prior examination in June 2001.  It was the opinion of the VA 
examiner that the veteran had not been able to obtain or 
maintain employment because of his psychiatric 
symptomatology.  

Hence, a TDIU rating by reason of service-connected 
disability is warranted in this case.  




ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted from the date of the grant of service 
connection, subject to the regulations controlling 
disbursement of VA monetary awards.

A TDIU rating by reason of service-connected disability is 
granted from the date of the grant of service connection, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

